Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 16-35 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claims 16, 26, 35, the present invention from the present application discloses an image forming apparatus and method in which “ transmit the registered identifier to an information processing apparatus, wherein the transmitted identifier is displayed by the information processing apparatus on a print setting screen that does not include an area for setting the value of the print setting item; receive print data generated by the information processing apparatus that displays the print setting screen in which the transmitted identifier is selected; and process the received print data with the value registered in association with the selected identifier” which is allowable in combination with the other claimed limitations. 
As to claim 28, the present invention from the present application discloses an image forming apparatus in which “receive print data generated by the information processing apparatus that displays the print setting screen in which the registered identifier is selected; process the received print data with the value registered in association with the selected identifier, wherein the controller processes the print data generated by the information processing apparatus that displays the print setting screen in which none of the transmitted identifiers is selected without the value registered in association with the identifier”  which is allowable in combination with the other claimed limitations. 


The closest prior art such as Imagawa (US P. No. 2014/0085653) and Yamada (US P. No. 2010/0165397), which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above, and including an updated electronic text search, fails to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Imagawa (US P. No. 2014/0085653) discloses the printer driver, the shared printing condition set in the shared setting tab of the print setting screen and the identification information of the application giving the instruction to display the print setting screen are stored in the storage section while being correlated with each other. In a case that the display of the print setting screen is instructed from another application different from the application identified by the identification information, the shared printing condition stored in the storage section 15 is set in the shared setting tab of the print setting screen displayed upon the instruction from the another application.
Yamada (US P. No. 2010/0165397) discloses the method includes the steps of displaying a data display window on the display screen, printable data files being displayed on the display screen and/or inside the data display window, defining at least one decision area within the display screen, acquiring a drag and drop operation to any one of the printable data files, detecting unit configured to detect a drop position of the printable data file to which the drag and drop operation is applied, storing, in association with the at least one decision area, printer selection information identifying one of the connected printers to be used for printing and/or print setting information representing print settings to be used for printing.

	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Aug. 02, 2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672